DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-10 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIYAHARA et al, WO 2018/212119 in view of KUBUKI WO 2005/121048.
Re claim 1:
MIYAHARA teaches a method of manufacturing a multilayer chip component comprising:
A step of forming a marking (8) including a plurality of recesses arranged through laser processing on a main surface of a laminate substrate, a plurality of green sheets are laminated in the laminate substrate [0015] [0022] [0023] [0040] [0047]; and
A step of forming an element body for a multilayer chip component provided with the marking on a main surface by performing dividing and baking with respect to the laminate substrate [0022] [0062] [0063].
MIYAHARA does not teach the marking is a code including a plurality of dot-shaped recesses.
KUBUKI teaches a method of forming a two-dimensional code in a multilayer substrate, wherein a plurality of recesses are arranged through laser processing on a main surface of a laminate substrate, a plurality of layers laminated in the laminate substrate [0107]-[0110].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of KUBUKI in the method of MIYAHARA such that the plurality of recesses are dot-shaped for the purpose of forming two-dimensional information with high accuracy (KUBUKI [0017] [0019]).
Re claim 6:
MIYAHARA, in view of KUBUKI, teaches the method of manufacturing a multilayer chip component according to claim 1, wherein the element body includes a surface layer constituting a main surface and a functioning layer positioned inside, and depth of the dot-shaped recess is shorter than a thickness of the surface layer [Figures 5-9].
Re claim 7:
MIYAHARA, in view of KUBUKI, teaches the method of manufacturing a multilayer chip component according to claim 1, wherein in the step of forming a code, the code is formed on a film provided on the main surface of the laminate substrate [0022].

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIYAHARA et al, WO 2018/212119 in view of KUBUKI WO 2005/121048, as applied in claim 1, and further in view of SASAKI, US 2015/0019982.
Re claims 2-3:
MIYAHARA, in view of KUBUKI, teaches the multilayer chip component according to claim 1, wherein depth of the dot-shaped recess is shorter than a radius of curvature of the corners of the element body (KUBUKI [figures 1-3]).
MIYAHARA does not teach a step of rounding corners of the element body by performing barrel polishing of the element body.
SASAKI teaches a method of manufacturing a multilayer chip component comprising a step of forming a laminate substrate comprising a plurality of sheet laminated in the laminate substrate [0077] [Figures 1a-2] a step forming an element body by dividing and baking the laminate substrate; and a step of rounding corners of the element body by performing barrel polishing of the element body [0030] [0053] [0070].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of SASAKI in the method of MIYAHARA, in view of KUBUKI, such that the corners of the element body are rounded by performing barrel polishing for the purpose of preventing cracks or chips from forming in the element body from collision of sharp edges (SASAKI [0084]).
Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIYAHARA in view of SAKUMA et al, US 2006/0051562.
Re claims 1 and 4-5:
MIYAHARA teaches a method of manufacturing a multilayer chip component comprising:
A step of forming a marking (8) including a plurality of recesses arranged through laser processing on a main surface of a laminate substrate, a plurality of green sheets are laminated in the laminate substrate [0022] [0023] [0040]; and
A step of forming an element body for a multilayer chip component provided with the marking on a main surface by performing dividing and baking with respect to the laminate substrate [0022] [0062] [0063].
MIYAHARA does not teach the marking is a code including a plurality of dot-shaped recesses, the dot-shaped recess has a circular shape in plan view and semicircular cross-sectional shape.
SAKUMA teaches a step of forming a code including a plurality of dot-shaped recesses (16) arranged through laser processing on a main surface of a laminate substrate, the dot-shaped recess has a circular shape in plan view and semicircular cross-sectional shape [0030] [0031] [0060] [Figures 1, 4, and 8].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of SAKUMA in the method of MIYAHARA such that a code is formed including a plurality of dot-shaped recesses for the purpose of providing the multilayer chip component with a code having high reading accuracy which does not require a special reading apparatus (SAKUMA [0012]).
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876